DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
 Group 1: Figure 1, drawn to a system for cleaning pipes with vacuum unit, a hose and vacuum suction head.
Group 2: Figure 2, drawn a vacuum suction head with upper and lower chamfers slots. 
Group 3: Figures 3-4, drawn to an elliptical shaped vacuum suction head with upper and lower chamfers slots.
Group 4: Figures 5-9, drawn to a circular shaped vacuum suction head with screw receiver holes and has upper and lower chamfers slots.
Group 5: Figure 10, drawn to a vacuum suction head with lights mounted to the middle body and has upper and lower chamfers slots.
Group 6: Figure 11, drawn to a vacuum suction head with circular form that has upper and lower chamfers slots and lights and a camera integrated/formed into the body.
Group 7: Figure 12, drawn to a system that delivers cleansing and rinsing fluids into pipes where the system has vacuuming head, tubing and a cleaning head.
 The species are independent or distinct because group 1 is referring to a system for cleaning pipes with vacuum unit, a hose and vacuum suction head, group 2 is referring to vacuum suction head with upper and lower chamfers slots, group 3 is referring to elliptical shaped vacuum suction head with upper and lower chamfers slots, group 5 is referring to a vacuum suction head with lights mounted to the middle body and has upper and lower chamfers slots, group 6 is referring vacuum suction head with circular form that has upper and lower chamfers slots and lights and a camera integrated/formed into the body, group 7 is referring  a system that delivers cleansing and rinsing fluids into pipes where the system has vacuuming head, tubing and a cleaning head. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723